Citation Nr: 0840523	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  02-21 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for right shoulder 
(major) impingement syndrome with arthritis, currently rated 
as 20 percent disabling.

2.  Entitlement to an increased evaluation for ganglion cyst 
of the right wrist (major), currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for ganglion cyst 
of the left wrist, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1983, and from April 1988 to October 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO), 
dated in April 2002. That decision granted an increased 
rating from 10 to 20 percent, for the veteran's right 
shoulder condition, and denied an increased rating for the 
left and right wrists.

In March 2005, the Board remanded this case to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.

The issue of entitlement to an increased evaluation for 
ganglion cyst of the left wrist is being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required. 


FINDINGS OF FACT

1.  Before February 27, 2008, the veteran's service-connected 
right shoulder disability was manifested by complaints of 
pain, and limitation of movement, but is not shown to have a 
limitation of motion midway between side and shoulder level; 
after that time the disorder is shown to involve dislocation 
and guarding of the arm.   

2.  During the entire appeal period, ganglion cyst of the 
right wrist is manifested by some limitation of motion of the 
wrist, with complaints of pain and fatigue, but no indication 
of ankylosis.  




CONCLUSIONS OF LAW

1.  Before February 27, 2008, the criteria for an increased 
disability rating beyond 20 percent for right shoulder 
(major) impingement syndrome with arthritis have not been 
met; from February 27, 2008, the schedular criteria for a 30 
percent for right shoulder (major) impingement syndrome with 
arthritis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, Part 4, Diagnostic Codes 5201, 5202, 5203, 5204 (2008). 

2.  The criteria for an increased evaluation in excess of 10 
percent for right wrist ganglion cyst have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1)  were sent to the veteran in 
September 2003 and in April 2005, after the initial RO 
decision in April 2002 that is the subject of this appeal.  
However, the veteran was provided with content complying 
notice and proper subsequent VA process prior to final 
adjudication of his claim.    Pelegrini, 18 Vet. App. at 120.  
The letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

Moreover, with respect to the Dingess requirements, the 
veteran was sent a letter in March 2007 that complied with 
Dingess.  

The Board acknowledges that the VCAA letters sent to the 
veteran noted above do not meet the requirements of Vazquez-
Flores and are not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.  

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, the statement of the case (SOC) dated in 
November 2002, informed him of the specific rating criteria 
used for the evaluation of his claim.  The SOC advised him of 
the rating considerations of 38 C.F.R. § 4.1, explaining that 
the percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate his 
disorders.   Based on the evidence above, the veteran can be 
expected to understand from the letters from the RO and the 
SOC and subsequent SSOC's in January 2003, October 2004, and 
June 2008, what was needed to support his claims.  

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
correspondence to the RO in December 2002.  He also discussed 
the signs and symptoms of his disabilities, with particular 
emphasis on the impact that the disability had on his daily 
life during his VA examinations for disability evaluation 
during the course of this appeal.  (See, e.g., VA examination 
reports of March 2002, and September 2004).  These statements 
demonstrate his actual knowledge in understanding of the 
information necessary to support his claim for an increased 
rating.  Based on the above, the notice deficiencies do not 
affect the essential fairness of the adjudication.  
Therefore, the presumption of prejudice is rebutted.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained and reviewed VA outpatient treatment 
records beginning in 1999.  VA examinations have been 
performed in conjunction with this appeal.   Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Evaluation

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the  
disability from the point of view of the veteran working or  
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt  
regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare- 
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the Diagnostic Codes predicated on limitation of motion 
(see Johnson v. Brown, 9 Vet. App. 7 (1996)).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v.  
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the 
relevant temporal focus for adjudicating an increased rating 
claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
No. 05-2424, 2007 WL 4098218 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

A Right Shoulder Disorder

The RO has rated the service-connected right shoulder 
disability under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5203 for impairment of the clavicle 
or scapula.  The Board will also consider the disability 
under potentially applicable Diagnostic Codes.   The Board 
finds that consideration of alternative ratings under 
Diagnostic Codes 5200 (ankylosis of the scapulohumeral 
articulation), 5201 (loss of motion) and Diagnostic Code 
5202, (malunion of the humerus) is also appropriate.  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the BVA's selection of a Diagnostic Code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with law," if relevant data is 
examined and a reasonable basis exists for its selection) 
(Citations omitted).

Currently the veteran is in receipt of the maximum allowable 
rating under Diagnostic Code 5203, so the Board will address 
the remaining applicable Codes to determine if the evidence 
supports his claim that a higher evaluation is warranted.

The evidence reflects that the veteran is right handed.  The 
veteran's disability involves this right shoulder, which is 
his major extremity.  A 30 percent rating requires limitation 
of movement to midway between the side and shoulder level.  A 
40 percent evaluation requires limitation of movement to a 
point 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201 (2008).

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees. When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71 (2008).

Under Diagnostic Code 5200, for the assignment of disability 
rating in excess of 20 percent, there must be favorable 
abduction to 60 degrees, with the veteran reaching to mouth 
and head (30 percent).   Intermediate between favorable and 
unfavorable ankylosis (scapula and humerus move as one piece) 
of the major scapulohumeral articulation, would warrant the 
assignment of a 40 percent rating.  And, a 50 percent rating 
is granted for unfavorable ankylosis with abduction limited 
to 25 degrees from side.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2008).

Under Diagnostic Code 5202, a 30 percent evaluation is 
assigned for recurrent dislocation with frequent episodes and 
guarding of all arm movements, if the major arm is affected.  
Fibrous union of the minor humerus warrants a 50 percent 
rating, nonunion (false flail joint) of the minor humerus 
warrants a 60 percent rating, and loss of head (flail 
shoulder) of the minor humerus warrants a 80 percent rating.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2008).

A review of the evidence reflects that the veteran's right 
shoulder impairment does not exceed the criteria for a 20 
percent rating under the applicable criteria prior to 
February 2008, but that as of that time, a 30 percent rating 
is warranted under DC 5202.  VA outpatient treatment records 
have been reviewed dated from 1999 to 2008 as well as VA 
examination reports in making this determination.  

As to the outpatient treatment records, the evidence reflects 
that the veteran has been treated for complaints of pain, and 
that he has been treated with medication and with steroid 
injections.  (See, e.g. records or November 1999, February 
2000, July, September, October and December 2001, and January 
through March 2002).  Motion of the right shoulder has been 
reported as normal in February 2000 and November 2001. 

Concerning the VA disability evaluation examinations, the 
record reflects that the veteran was examined by VA in March 
2002.  He complained of pain aggravated by cold weather, yard 
work and carrying over ten pounds.  He reported having 
stiffness and popping with some decreased motion.  It was 
noted that his right upper extremity is the dominant one, 
determined by writing.  Examination showed flexion of the 
right shoulder to 180 degrees; 170 degrees of abduction; 90 
degrees of external rotation; 90 degrees of internal rotation 
and 60 degrees of extension.  He had pain on motion.  There 
was right shoulder crepitus with tenderness to palpation.  X-
rays showed mild degenerative joint disease at the right 
glenohumeral joint.  The finding was right shoulder 
impingement syndrome with arthritis and some decreased range 
of motion.  

The veteran was examined by VA in September 2004.  He 
reported having daily pain in his shoulder.  On examination, 
he had no tenderness on the AC joint.  It was reported that 
he could flex to 180 degrees; adduct to 180 degrees without 
pain; and had 9 degrees of external and 60 degrees of 
internal rotation.  It was also reported that he had 45 
degrees of adduction.  The pertinent finding was AC joint 
osteoarthritis.  

The veteran was examined by VA in April 2007.  He complained 
of pain in the right shoulder.  Range of motion was noted as 
flexion to 165 degrees; abduction to 165 degrees; and 
external and internal rotation to 90 degrees.  Pain on 
flexion/abduction began at 145 degrees and ended at 165 
degrees.  With extension, pain started at 45 degrees and 
ended at 90 degrees.  Guarding with right shoulder range of 
motion was noted.  X-rays showed post-traumatic changes in 
the acromio-clavicular joint and osteoarthritis.  The 
examiner found that there was no ankylosis of the 
scepulohumeral articulation, there was no malunion, no 
recurrent dislocation of the scepulohumeral joint and that 
the veteran lost 20 degrees of function due to pain and lack 
of endurance.  

The veteran was examined by VA on February 27, 2008.  The 
examiner noted that the claims file and medical records were 
not available.  The examiner reported that the veteran's 
dominant hand was his right hand.  It was stated that there 
was no joint deformity.  The veteran complained o worsening 
pain in his shoulder.  Active flexion was noted to be from 0 
to 150 degrees with pain beginning at 150 degrees, and 
passive motion was from 0 to 160 degrees with pain at 150 
degrees.  Active abduction was from 0 to 130 degrees with 
pain at 130 degrees and passive motion was to 140 degrees 
with pain at 130 degrees.  Limitation of motion on repetitive 
use was from 140 to 130 degrees.  External rotation (active) 
was from 0 to 70 degrees with pain at 70 degrees and passive 
motion was from 0 to 80 degrees with pain from 70 to 80 
degrees.  Internal rotation (active) was from 0 to 40 degrees 
with pain at 40 degrees, and passive range of motion was from 
0 to 45 degrees with pain at 40 degrees to 45 degrees.  There 
was recurrent shoulder dislocation with guarding of 
movements.  X-rays showed posttraumatic changes in the ACL 
joint.  

The February 2008 examiner offered an addendum in May 2008.  
The examiner stated that the claims file/medical chart had 
been reviewed. 

Although the veteran has limited motion, it is not shown by 
the evidence to be limited to midway between the side and 
shoulder level or to 25 degrees from the side, with the 
findings from the above noted examinations showing flexion to 
be 180 degrees and abduction to 170 degrees in March 2002; 
flexion to 180 degrees in September 2004; flexion to 165 
degrees and abduction to 165 degrees in April 2007; and 
flexion to 160 degrees and abduction to 140 degrees in 
February 2008.  
The Board notes that on VA examination in September 2004, the 
examiner did not state the degrees of abduction.  

The evidence also failed to show either favorable or 
unfavorable ankylosis.  Nor was there evidence shown of 
malunion with marked deformity.  The February 2008 examiner 
noted that there was no deformity; however X-rays showed a 
chronic deformity.  In any event, this is not described as 
marked.  While guarding was noted on VA examination in April 
2007, the examiner also noted that there was no recurrent 
dislocation.  However on VA examination on February 27, 2008, 
the examiner found that there was recurrent dislocation and 
guarding of the right shoulder.  The examiner described the 
guarding as previous pain with dislocation, and reported 
tenderness and painful movement especially anterior and 
lateral shoulder.  Additionally, the examiner documented pain 
on elbow supination.  The Board finds that these findings can 
reasonably be interpreted to include guarding with all arm 
movements, and that the manifestations of the right shoulder 
disorder more nearly approximate the criteria for a 30 
percent rating.  Thus a rating of 30 percent is warranted 
from that date forward.  

However, the evidence overall fails to show fibrous union or 
nonunion of the major humerus, of loss of head (flail 
shoulder) of the major humerus, motion of the arm limited to 
25 degrees from the side, or ankylosis, and as such an 
increased rating beyond 30 percent for the veteran's right 
shoulder disability is not warranted.  Neither does the 
evidence show any additional manifestations of the right 
shoulder impairment, to include neurological impairment for 
consideration.  

Regarding the DeLuca criteria, the Board finds that the 20 
percent prior to February 27, 2008 and the 30 percent rating 
assigned thereafter, properly compensate the veteran for the 
extent of his functional loss due to pain, to include 
following repetitive use and on flare-ups.  DeLuca, 8 Vet. 
App. at 204-7.  In so determining, the Board has considered 
the findings in the record of pain on movement.  In March 
2002, the VA examiner noted the veteran had pain with 
decreased motion of 9/10 off and on every day.  The examiner 
reported that pain and fatigue had no major functional 
impact.  In September 2004, the VA examiner noted that the 
veteran had modest strength in the right shoulder against 
resistance.  In April 2007, the VA examiner noted that the 
veteran had intermittent pain, stiffness and weakness of the 
right shoulder, and moderate limitations of motion and 
functional impairment due to pain.  It was noted that there 
was pain and lack of endurance, but no weakness, fatigue or 
incoordination.  It was stated that these was 20 degrees loss 
of function.  In February 2008, the VA examiner described 
additional limitation of movement on repetitive use of 10 
degrees on abduction.  

While such findings clearly result in some functional loss of 
the shoulder during the appeal period, such is contemplated 
in the 20 percent rating prior to February 27, 2008 and the 
30 percent rating thereafter, with no higher rating, on the 
basis of functional loss due to pain, being warranted.  There 
is no objective medical evidence that, even with flare-ups 
and repetitive use, the veteran's pain, alone, limits should 
motion to midway between the side and shoulder level ( the 
criteria for a 30 percent rating) or to approximately 25 
degrees from the side (the criteria for the maximum 40 
percent rating for a majority extremity under Diagnostic Code 
5201.  

Ganglion Cysts of the Right Wrist

Under Diagnostic Code 5215, limitation of motion of the 
wrist, a 10 percent evaluation is warranted for palmar 
flexion limited in line with forearm, or where dorsiflexion 
is less than 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5215 (2008).  For VA purposes, normal dorsiflexion of the 
wrist is from 0 to 70 degrees, and normal palmar flexion is 
from 0 to 80 degrees. Normal ulnar deviation of the wrist is 
from 0 to 45 degrees, and normal radial deviation is from 0 
to 20 degrees.  Normal forearm pronation is from 0 to 80 
degrees and normal forearm supination is from 0 to 85 
degrees.  38 C.F.R. § 4.71, Plate I (2008).  

As noted above, musculoskeletal disorders are rated with 
consideration of the resulting functional impairment. 38 
C.F.R. §§ 4.1, 4.10, 4.40 (2007); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The veteran's service-connected ganglion of the right wrist 
is rated under the criteria contained in 38 C.F.R. § 4.71a, 
Diagnostic Code 5215 for limitation of motion of the wrist, 
which provides for the schedular assignment of a 10 percent 
evaluation, and no higher, whether it be for the major 
(dominant) or minor upper extremity, when there is objective 
demonstration of wrist dorsiflexion that is less than 15 
degrees or palmar flexion limited in line with the forearm.  
Otherwise, when the evidence demonstrates a noncompensable 
degree of limitation of motion, the fracture residuals may be 
assigned a 10 percent evaluation on the basis of traumatic 
arthritis, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5003-5010, which provides for a 10 percent evaluation when 
there is characteristic pain on motion with radiographic 
evidence of arthritic changes on the affected joint.  

The record shows that on outpatient treatment from 1999 to 
2008, the veteran had complaints of hand pain (see, e.g. VA 
November 1999 report, May 2000 report, and April 2002 
report).  In April 2002, full range of motion was reported.  

As to VA examination reports, in April 2000, the VA examiner 
noted that the veteran had complaints of pain in both wrists.  
It was reported that he had good motion in the wrists and 
motion was documented as 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 20 degrees of radial and 45 
degrees of ulnar deviation.  The diagnosis was, bilateral 
painful wrist ganglion.  

In March 2002, the veteran reported that his wrist disorder 
was aggravated by cold damp weather, yard work, carrying over 
ten pounds and prolonged use of the hands.  It was noted that 
the veteran had normal range of motion of the bilateral 
wrists, and that muscle strength was equal bilaterally.  He 
had bilateral wrist pain from 10-20 degrees of radial 
deviation, and tenderness to palpation.  There was no 
ankylosis.  X-rays of the bilateral wrists were normal.  The 
finding was bilateral wrist strains with ganglion cysts.  

In September 2004, on VA examination, it was noted that the 
veteran had a 2 centimeter cyst over the dorsum of the left 
wrist with none on the right wrist.  There was no tenderness.  
The veteran could dorsiflex the right wrist to 30 degrees. 
The finding was no clinical evidence of a ganglion cyst of 
the right wrist at this time.  

On VA examination in April 2007, the veteran could dorsiflex 
to 70 degrees and this was noted to be within normal limits 
and painless even with repetitive movements, and he could 
palmar flex to 80 degrees, and this was noted to be within 
normal limits and painless even with repetitive movements.   
X-rays of the right wrist were normal. The diagnosis was 
normal right wrist.  The examiner stated that in relation to 
the right wrist, there was no diagnosis for the wrists since 
there was a normal examination of the wrists and normal 
imaging studies. 

On VA examination in February 2008, the examiner noted that 
the claims file was not available.  The examiner indicated 
that the right wrist showed weakness, stiffness flare-ups 2 
times a month, and swelling.  Dorsiflexion of the right wrist 
was to 80 degrees with no additional limitation of motion on 
repetitive use, and palmar flexion.  X-rays of the right 
wrist were normal.  The diagnosis was, right wrist status 
post ganglion cyst.  In a May 2008 addendum, the VA examiner 
indicated that the claims file had been reviewed.   

After a careful review of the evidence discussed above, the 
Board finds that a higher rating is not warranted for the 
veteran's right wrist disability at any time during the 
appeal period.  First, the Board notes that the veteran is 
currently in receipt of the highest rating available under 
Diagnostic Code 5215.  Therefore, a higher rating is not 
available under that provision.  Further, arthritis has not 
been confirmed on X-ray evidence.  

Additionally, while higher ratings for wrist disabilities are 
available under 38 C.F.R. § 4.71a, Diagnostic Code 5214, that 
provision requires the presence of ankylosis, which has not 
been diagnosed in this case.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing and Allied Health at 68 (4th ed. 1987)).

Further, although there are other diagnostic codes that 
potentially relate to impairment of the wrist, after 
reviewing these provisions, the Board can find no basis upon 
which to assign an increased rating for the veteran's right 
wrist disability.  For example, there is no evidence of 
peripheral nerve impairment so as to warrant application of 
Diagnostic Code 8515, which provides that incomplete 
paralysis of the median nerve of the major hand warrants a 10 
percent rating when mild, a 30 percent rating when moderate, 
and a 50 percent rating when severe. 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515.  The Board notes that the 
medical evidence of record reveals no current objective 
finding of neurological deficits in the veteran's right 
extremity due to his ganglion of the right wrist.  

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination and 
pain.  DeLuca, 8 Vet. App. at 206-07.  The Board notes the 
examination reports which reflect complaints of pain and 
weakness in both hands.  However, because the veteran is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider 38 C.F.R. §§ 4.40 and 4.45. 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
 
For the reasons set forth above, the Board finds that there 
is a preponderance of the evidence against the claim of 
entitlement to an increased rating for ganglion cyst of the 
right wrist throughout the appeal period.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).   Because the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable. 38 U.S.C.A. 
§ 5107(b) (West 2002).

Extraschedular considerations

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms." 
 Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The veteran's symptoms as to his right shoulder and his right 
wrist cause impairment in occupational and social 
functioning.  Such impairment is contemplated by the rating 
criteria.  The rating criteria reasonably describe the 
veteran's disabilities.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

Before February 27, 2008, an increased evaluation beyond 20 
percent for right shoulder (major) impingement syndrome with 
arthritis is denied.  

From February 27, 2008, a 30 percent rating for right 
shoulder (major) impingement syndrome with arthritis is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  

An increased evaluation for a ganglion of the right wrist 
beyond 10 percent is denied.  


REMAND

The veteran seeks an increased evaluation for his left wrist 
disability.  In the Board's March 2005 remand, the RO was 
instructed to have the veteran examined, and this examination 
was to include the left wrist.  A review of the record 
reveals that he was examined for disability evaluation in 
April 2007, and that no X-rays of the left wrist were taken, 
and no diagnosis was offered for the left wrist.  When he was 
examined in February 2008, while his right wrist was 
examined, no findings as to the left wrist were addressed.  A 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  There is no recent record 
which adequately describes the veteran's current condition 
concerning his left wrist.  Such a description is necessary 
for proper and fair adjudication of the veteran's claim for 
an increased disability rating.  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991) [the duty to assist includes "the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].

The veteran is presently rated as a 10 percent disabled for 
his left wrist disorder.  He is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5215 for limitation of motion in the 
wrist.  Ten percent is the highest schedular rating available 
for limitation of motion under Diagnostic Code 5215.  The 
only way he can get a higher rating is if ankylosis is shown 
in the wrist (under Diagnostic Code 5214).

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

The Board also notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be  
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 42-43.  

In this case, the veteran was not provided notice that 
conforms to the requirements of Vazquez-Flores.  Upon remand, 
therefore, the RO should provide full VCAA notice as set 
forth in Vazquez-Flores in connection with his claim for 
increase rating.   

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:

1.  Provide the veteran notice in 
compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) as discussed 
above.  The letter should notify the 
veteran that substantiate his claim for 
and increased disability ratings, he must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of his left wrist 
disability and the effect that worsening 
has on his employment and daily life.  
Examples of the types of medical and lay 
evidence that he may submit should also 
be included.  

The letter should also provide at least 
general notice of the requirements of 
38 C.F.R. § 4.71a, which provides rating 
criteria for the veteran's left wrist 
disability.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).
   

2.  Schedule the veteran for a VA 
examination to address the present 
severity of his left wrist disorder.  All 
indicated tests, including X-rays, should 
be undertaken.  The examiner should 
determine the ranges of motion in the 
wrist including the presence of any 
ankylosis and/or whether there is any 
additional motion loss after repetitive 
use.  The examiner should comment on any 
separate neurological impairment related 
to the left wrist.  The rationale for all 
opinions expressed should be provided.  

3.  After completion of the foregoing, 
the RO should again review the claim.   
If any determination remains adverse, the 
veteran and his representative must be 
furnished a supplemental statement of the 
case and be given an opportunity to 
submit written or other argument in 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.   
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.   
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


